Citation Nr: 0307327	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  91-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to secondary service connection for a right 
hip disorder. 

2.  Entitlement to secondary service connection of a right 
knee disorder.

3.  Entitlement to secondary service connection for a low 
back disorder.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service- 
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
from the May 1990 and April 1993 rating decisions rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran had a 
personal hearing before a hearing officer at the RO in August 
1990.  

The Board remanded this case to the RO in October 1991, 
January 1994, December 1998, and April 2000.  The RO has 
returned the case to the Board for appellate action.  


FINDINGS OF FACT

1.  The veteran does not have a right hip disability that is 
related to his service-connected right foot disability.

2.  The veteran does not have a right knee disability that is 
related to his service-connected right foot disability.

3.  The veteran's low back disorder is not related to his 
service-connected right foot disability.

4.  The veteran's service-connected disabilities do not 
preclude him from engaging in any form of substantially 
gainful employment that is consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  A right hip disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2002).

2.  A right knee disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2002).

3.  A low back disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2002).

4.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability which is proximately due to or the result of a 
service-connected disease or injury can also be service 
connected.  See 38 C.F.R. § 3.310 (2002).  The United States 
Court of Appeals for Veterans Claims (CAVC) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  
The Board must now determine if there is competent evidence 
to show that the veteran's claimed hip, knee, and low back 
disabilities are in fact a secondary result of a service-
connected right foot disability.

The veteran contends that he currently suffers from right 
hip, right knee, and low back disability as a result of his 
service-connected right foot disability, and that service 
connection for his disabilities is appropriate.  After a 
review of the evidence, the Board finds that his contentions 
are not supported by the record, and that his claims for 
secondary service connection must fail.

The veteran is currently rated as 30 percent disabling for a 
right foot injury with pain and traumatic arthritis, 
residuals of a fracture.  

In considering the claims of secondary service connection 
discussed below, the Board acknowledges the veteran's 
complaints of a right hip disorder, a right knee disorder, 
and a low back disorder due to his service-connected right 
foot disability.  However, the veteran has not demonstrated 
that he has the medical expertise that would render competent 
his statements as to the relationship between active military 
service, his current complaints, and his service-connected 
right foot disability.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and his 
current complaints of a left foot condition.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  



I.  Secondary Service Connection for a Right Hip Disorder

Service medical records show no complaints, treatment, or 
diagnosis of a right hip disorder.  

Although there has been some question as to the existence of 
right hip disability, it was ultimately concluded that the 
veteran's right hip is normal.  A March 1981 VA examination 
report stated that the no right hip pathology was found.  In 
March 1990, a VA radiology report noted that the veteran's 
right hip exhibited spurring at the superolateral margin of 
the acetabulum with preserved joint spaces and unremarkable 
osseous structures.  Private treatment records from Dr. 
Vanderyt dated in March 1990 note that the veteran complained 
of pain that radiated down his leg from his back.  Dr. 
Vanderyt stated in the treatment note that the veteran had no 
discernable pain on straight leg raising and that the source 
of his pain was unknown.  A March 1992 VA examination report 
listed a diagnosis of arthralgia of the right hip.  An 
additional VA examination report dated in September 1994 
listed a diagnosis of osteoarthritis of the right hip.  A 
September 1994 radiology report, however, noted that there 
was no evidence of significant osseous or joint space 
abnormality.  An April 1998 VA examination report noted that 
the veteran complained of chronic pain in his right hip 
secondary to his right foot disability.  The examiner listed 
an impression of early osteoarthritic changes in the 
veteran's right hip.  It was noted in the report that the 
veteran's right hip degenerative changes did not appear to be 
trauma related.  The examiner opined that he did not think 
there was a "reasonable medical probability" that the 
degenerative changes in the veteran's right hip were caused 
by his right foot disability.  A June 2000 VA examination 
report listed a diagnosis of normal right hip.  Radiology 
reports from June 2000 also showed that the veteran's right 
hip was normal.  The examiner stated that he found no 
abnormalities concerning the veteran's right hip.      

In brief, the record does not show that the veteran's 
complaints of a hip disability are proximately due to his 
service-connected right foot disability.  Multiple VA 
examination reports stated that the veteran's complaints of a 
right hip problem were not proximately due to his service-
connected right foot disability.  In the most current VA 
examination report dated in June 2000, the examiner stated 
that the veteran's right hip was normal.  In weighing the 
competent medical evidence of record concerning the claimed 
relationship between the veteran's current complaints of a 
right hip disorder and a service-connected right foot 
disability, the Board concludes that the preponderance of the 
evidence is against with the veteran's claim.  The Board 
finds that the veteran's claim for secondary service 
connection of a right hip disorder is not warranted.

II.  Secondary Service Connection for a Right Knee Disorder

Service medical records show no complaints, treatment, or 
diagnosis of a right knee disorder.  

Again, it was ultimately concluded that the veteran's right 
knee is normal.  In a January 1981 treatment note, the 
veteran complained of bilateral knee pain and the examiner 
noted that he had full range of motion.  VA examination 
reports dated in March and August 1981 both stated that no 
right knee pathology was found.  A March 1983 treatment 
record stated that the veteran's right knee had full range of 
motion without pain and no effusion.  However, the examiner 
did note that the veteran had pain with patellar compression.  
A January 1991 VA treatment record stated that the veteran's 
right foot traumatic arthritis altered his gait causing knee 
pain.  In March 1992, a VA radiology report stated that the 
veteran's right knee showed no abnormality.  A March 1992 VA 
examination report listed a diagnosis of arthralgia of the 
right knee.  An additional VA examination report dated in 
February 1994 listed a diagnosis of chondromalacia patella of 
the right knee and history of right knee arthralgia.  The 
examiner noted that the veteran had full range of motion in 
his right knee with no swelling but did exhibit experiencing 
some pain during the examination.  In September 1994, a VA 
radiology report stated that the right knee did not 
demonstrate evidence of significant osseous or joint space 
abnormality.  A September 1994 VA examination report listed a 
diagnosis of probable osteoarthritis of the right knee.  An 
April 1998 VA examination report noted that the veteran 
complained of chronic pain in his right knee secondary to his 
right foot disability.  The examiner listed an impression of 
chondromalacia patella of the right knee.  A June 2000 VA 
examination report listed a diagnosis of normal right knee.  
Radiology reports from June 2000 also showed that the 
veteran's right knee was normal.  The examiner explicitly 
stated that he found no abnormalities concerning the 
veteran's right knee.      

The Board acknowledges that, under Allen v. Brown, 7 Vet. 
App. 439 (1995), any additional disability, that is, 
impairment of earning capacity, resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Nonetheless, it is also important to note that 
the Court has held that pain is not a disability, in and of 
itself, for service-connection purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

The medical evidence of record does not show that the 
veteran's complaints of right knee pain are proximately due 
to his service-connected right foot disability.  Moreover, in 
the most current VA examination report dated in June 2000, 
the examiner stated that the veteran's right knee was normal.  
In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
right knee complaints and the service-connected right foot 
disability, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  The Board finds 
that the veteran's claim for secondary service connection of 
a right knee disorder is not warranted.

III.  Secondary Service Connection for a Low Back Disorder

Service medical records show no complaints, treatment, or 
diagnosis of a low back disorder.

Medical evidence of record, as noted in the June 2000 VA 
examination report, indicates that the veteran injured his 
back in 1980.  VA treatment records from 1984 and 1985 showed 
that the veteran suffered from low back strain and 
lumbosacral pain with limited spinal mobility.  A March 1990 
radiology report showed mild anterior endplate spurring of L4 
and L5 with minimal narrowing of the L5-S1 interspace of the 
veteran's lumbosacral spine.  An additional radiology report 
dated in March 1990 from Dr. Vanderyt listed an impression of 
bulging discs at L3-4 and L4-5.  A March 1992 VA examination 
report noted a diagnosis of arthralgia of the lumbosacral 
spine.  The radiology report dated in March 1992 stated that 
the veteran had minimal anterior osteophyte formation at L4 
and L5, maintained disc spaces, and no evidence of 
subluxation.  A well-defined, well corticated bone density 
adjacent to the left tranverse process of L3, suspicious for 
an old fracture of the L3 transverse process, was also noted 
in the March 1992 report.  

An April 1998 VA examination report noted that the veteran 
complained of chronic pain in his lower back secondary to his 
right foot disability.  The examiner listed an impression of 
early osteoarthritic changes in the lumbar spine and opined 
that degenerative changes in the spine did not appear related 
to trauma.  In addition, the examiner opined that he did not 
think there was a "reasonable medical probability" that the 
degenerative changes in the veteran's lower back were caused 
by his right foot disability.  A June 2000 VA examination 
report listed a diagnosis of degenerative thoracolumbar 
spine.  The examiner noted that the veteran began to complain 
of low back problems after discharge from service and that 
the low back problems were aggravated by a back injury, which 
occurred in 1980.  Although the examiner stated the opinion 
that "complaints related to the lumbar spine have originated 
while in military service" and that they were aggravated by 
post-service additional injury, the service medical records 
do not document such back complaints.  Moreover, the veteran 
is not claiming that his back disability began during his 
military service but, rather, he is claiming that he has back 
disability due to his service-connected right foot 
disability.  

Medical evidence of record does not show that the veteran's 
low back disorder is proximately due to his service-connected 
right foot disability.  The examiner specifically noted in 
the April 1998 VA examination report that the degenerative 
changes in veteran's low back disorder were not trauma 
related or due to his right foot disability.  The record does 
not contain any competent medical evidence to show that his 
low back disorder is proximately due to his service-connected 
right foot disability.  In weighing the competent medical 
evidence of record concerning the claimed relationship 
between the veteran's current low back disorder and his 
service-connected right foot disability, the Board concludes 
that the preponderance of the evidence is against with the 
veteran's claim.  The Board finds that the veteran's claim 
for secondary service connection of a low back disorder is 
not warranted.

IV. TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2002).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16 (2002).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2002).  Factors to 
be considered are the veteran's education, employment history 
and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

The veteran is currently rated as 30 percent disabled for a 
right foot injury with pain and traumatic arthritis, 
residuals of a fracture, and as noncompensably (zero percent) 
disabled for otitis media, dermatitis of the scalp, and 
hearing loss of the left ear.  At 30 percent, the veteran's 
combined disability rating does not meet the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a).  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it 
is found that the service-connected disability is sufficient 
to produce unemployability.  These cases should be referred 
for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) 
(2002).

Upon review of the history of the veteran's service-connected 
disabilities, the Board is persuaded that the current 
evidence does not warrant the conclusion that these 
disabilities preclude him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
service-connected disability.  

The veteran was a mail carrier for the U.S. Postal Service 
from September 1978 to March 1990.  The record shows that due 
to problems with his right foot, the veteran sought a light 
duty assignment.  A May 1990 letter from the Postal Service 
showed a notice of denial of a light duty assignment.  In 
addition, the letter stated that there was no work available 
which the veteran was qualified and eligible to perform as 
well as within his medical limitations.  In the August 1990 
hearing transcript, the veteran stated that he feared losing 
his job and being able to obtain employment due to physical 
limitations imposed by his right foot disability.  The record 
contains a statement dated in August 1990 from Dr. Becker, 
which shows a strong recommendation that the veteran should 
change his job activities to a more sedentary type of 
employment.  An additional statement dated in May 1991 from 
the veteran's private psychiatrist, Dr. Wieland, stated that 
a combination of the veteran's emotional distress and 
physical disability made it difficult for him to work.   

Nonetheless, the veteran did work after leaving the U.S. 
Postal Service.  A May 1995 Social and Industrial Survey 
report showed that the veteran had worked in multiple places 
after retiring from the U.S. Postal Service.  The survey 
report detailed that the veteran was currently unemployed and 
listed places of past employment including the U.S. Shoe 
Corporation, the Chamblee Meat Company, and the Airport 
Connection Corporation.  It was noted in the report that the 
veteran voluntarily left the U.S. Shoe Corporation and was 
terminated from Chamblee Meat Company due to a DUI arrest and 
traffic accident.  In October 1992, the veteran had submitted 
a statement that he was fired from the Airport Connection 
Corp. due to his physical disability, emotional problems, 
incorrectly filling out forms, and job related stress.  
Records submitted by the Airport Connection Corporation, 
however, show that the veteran was terminated due to his 
failure to follow company policy.  Moreover, in an April 1998 
VA examination report, the veteran stated that he had been 
employed as a racing official at Mobile Greyhound Park for 
the last two years.

While the Board notes that the veteran's right foot 
disability was identified by multiple physicians as an 
impediment to certain types of employment, none of the 
evidence discussed above shows that the veteran's service-
connected disabilities actually preclude him from engaging in 
substantially gainful employment, and that he is totally 
disabled due to his disability.  There is no reason for the 
Board to conclude that the veteran's service-connected 
disability is so unusual or exceptional so as to warrant 
referral of the case for extra-schedular consideration.  See 
38 C.F.R. §§ 3.321, 4.16(b) (2002).

V. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to secondary service connection for a right 
hip disorder, a right knee disorder, and a low back disorder 
as well as his claim for entitlement to TDIU.  He has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
October 2002, which notified him of the type of evidence 
necessary to substantiate his claims.  This document also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  The record contains a response 
from the Social Security Administration (SSA) dated in July 
1996, which notes that the veteran had no file on record at 
the SSA.  In this case, there is no additional development 
needed.  Consequently, any defect in such notice would not 
prejudice the veteran in this instance.  The Board finds that 
VA's duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claims has been 
satisfied.

	(CONTINUED ON NEXT PAGE)



ORDER

Secondary service connection for a right hip disorder is 
denied. 

Secondary service connection fro a right knee disorder is 
denied.

Secondary service connection for a low back disorder is 
denied.

Total rating for compensation purposes based on individual 
unemployability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

